3Tn tbe ~niteb
                                       ORIGINAL
                                     ~tates
                                          28 U.S.C. § 1491(a), this court's jurisdiction is
limited to claims against the United States, not "private parties." United States v. Sherwood, 312
U.S. 584, 588 (1941). If the court at any time determines it lacks jurisdiction, it must dismiss the
case. Rule 12(h)(3) of the Rules of the Court of Federal Claims; see also Brady v. United States,
541 Fed. Appx. 991, 993 (Fed. Cir. 2013) (affirming sua sponte dismissal of a pro se complaint
for lack of jurisdiction); Kelley v. Secretary, United States Dep 't of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987) (although courts hold prose plaintiffs to less stringent standards, this leniency
does not extend to plaintiffs burden of establishing jurisdiction). Because plaintiff makes no
allegations against the United States, the court must dismiss his case. 1

       1
       It may be that Mr. Betts had (or has) a claim for damages based upon tort or for workers'
compensation, but, if so, this court would lack jurisdiction under the Tucker Act, 28 U.S.C.
§149l(a), because the court's juridical power under that Act does not extend to "cases ...
sounding in tort," 28 U.S.C. §149l(a)(l).
        The court also declines transfer of the case pursuant to 28 U.S.C. § 1631, which permits
transfer in the interest of justice to another federal court that would have had jurisdiction.
Plaintiff's complaint contains no allegations explaining his injury or its cause, making transfer
inappropriate. See Bedell v. United States,_ Fed. Appx. _, _, 2016 WL 520025, at* 1 (Fed.
Cir. Feb. 10, 2016) (transfer not in interest of justice when complaint fails to state a claim).
Moreover, federal courts generally lack jurisdiction directly to review the decisions of state
tribunals. Cf Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923)), cf also District of
Columbia Court ofAppeals v. Feldman, 460 U.S. 462 (1983) (review of state court's decision,
even on constitutional questions, may not be had in district court but rather only in Supreme
Court). That is a task for state courts, excepting of course the circumstance where the
consequence or result of a decision of a state tribunal raises an attendant question of federal law. 2
The exception does not apply in this case because no federal question has been presented.

        The court concludes that Mr. Bett's complaint must be dismissed for lack of subject
matter jurisdiction. The clerk is directed to enter judgment in accord with this disposition. 3

        No costs.

        It is so ORDERED.
                                                  ~
                                               Charles F. Lettow
                                               Judge




        2
         The essential characteristic of the Rooker-Feldman doctrine is that the "loser in state
court invites [a] federal district court to overturn [a] state court judgment," and jurisdiction to do
so is barred. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 287 n.2 (2005). In
Verizon Md., Inc. v. Public Service Comm 'n of Md., 535 U.S. 635, 644 n.3 (2002), the Supreme
Court observed that Rooker-Feldman "does not authorize district courts to exercise appellate
jurisdiction over state-court judgments, which Congress has reserved to this Court," but the
"doctrine has no application to judicial review of executive action, including determinations by a
state administrative agency."

       3
           Plaintiff's motion to proceed informapauperis, ECF No. 3, is GRANTED.
                                                  2